       Case 2:17-cv-05320-CCC-JAD Document 65-9 Filed 11/02/20 Page 1 of 2 PageID: 579


         From:           Christopher Baginski
         To:             v.baginski@verizon.net
         Subject:        Re: FW:
         Date:           Thursday, May 25, 2017 11:38:08 AM
         Attachments:    image001.png


         I'll try to sit on this tonight. I suguest he adds the two other occasions where Khaldoun came
         into your office threatening you about me.

         Sent from Yahoo Mail on Android

         On Thu, May 25, 2017 at 11:20 AM, Vic Baginski
         <v.baginski@verizon.net> wrote:




            From: Robert Tandy [mailto:rtandy@tandylaw.com]
            Sent: Thursday, May 25, 2017 10:47 AM
            To: v.baginski@verizon.net
            Subject:



            Vic:



            Attached please find a copy of the Complaint for your review and consideration. I have not
            had an opportunity to review same, but wanted to get you the working draft for your
            comments. I am just jumping into a meeting so I will talk later.


            Rob



            Robert A. Tandy, Esq.
            Law Office of Robert A. Tandy, LLC.
            50 Tice Boulevard, Suite 363
            Woodcliff Lake, New Jersey 07677
            (201) 474-7103
            (201) 474-7101 (facsimile)
            rtandy@tandylaw.com




_^dfkphf=bj^fip==MNOO==
       Case 2:17-cv-05320-CCC-JAD Document 65-9 Filed 11/02/20 Page 2 of 2 PageID: 580




            This message and any attachments contain information from the Law Office of Robert A. Tandy, LLC and may contain information that is
            CONFIDENTIAL and/or legally protected under attorney work product, attorney-client communication, joint defense or another recognized
            privilege.

            This information is intended only for use of those individuals and/or entities who were correctly named on the TO, CC and/or BCC lines above. If
            you are not one of the above-named recipients, or an unintended recipient, you are notified that your receipt of this message was inadvertent and
            you are not to read, copy, disseminate or otherwise use this message and attachments. You are further notified that any disclosure, copying,
            distribution or taking of any action in reliance on this message or attachments, without the express consent of the Law Office of Robert A. Tandy,
            LLC is strictly forbidden. The unauthorized use, dissemination, distribution or reproduction of this message, including attachments, is prohibited
            and may be unlawful. If you have received this message in error, please immediately delete the message, attachments and any hard drive copies,
            and notify sender so that the error may be corrected.




_^dfkphf=bj^fip==MNOP==
